252 F.2d 568
Oleta O'Connor YATES, Appellant,v.UNITED STATES of America, Appellee.
No. 15880.
United States Court of Appeals Ninth Circuit.
February 7, 1958.

Margolis, McTernan & Branton, Ben Margolis, Leo Branton, Jr., Los Angeles, Cal., for appellant.
Laughlin E. Waters, U. S. Atty., Norman W. Neukom, Lloyd F. Dunn, Asst. U. S. Attys., Los Angeles, Cal., for appellee.
Wirin, Rissman & Okrand, Fred Okrand, Hugh R. Manes, Los Angeles, Cal., for amicus curiae, American Civil Liberties Union of Southern Cal.
Before STEPHENS, Chief Judge, and FEE and CHAMBERS, Circuit Judges.
PER CURIAM.


1
On July 26, 1955, this court affirmed a judgment under which Oleta O'Connor Yates was sentenced to one year's imprisonment for contempt of court. Yates v. United States, 9 Cir., 227 F.2d 851. Our opinion was reversed, Yates v. United States, 355 U.S. 66, 78 S. Ct. 128, 2 L.Ed.2d 95, the Supreme Court holding that the series of questions to which answer had been refused constituted one single contempt and not eleven separate contempts, each of which had been the subject of a separate charge. The case was remanded to the United States District Court for the Southern District of California.


2
Upon reconsidering the matter, the same trial judge resentenced Mrs. Yates to one year in jail. This judgment is now here and we are again asked to review the sentence. The case is here on its merits.


3
As we said in our original opinion, the sentence is severe, but, in our view, the sentence is within constitutional bounds and within the area reserved to the trial court's discretion and not to be disturbed by this court.


4
We interpret the mandate of the Supreme Court's opinion to be that the trial judge should take another look at some ameliorating circumstances which it listed. It issued no command that the sentence be reduced.


5
We find nothing different here that obtains in every case where the defendant thinks he was sentenced too heavily and has no other claim on which to attack his sentence. Therefore, judgment will be affirmed.


6
As to bail, if the trial court had made a positive determination that the defendant was a risk to respond to further orders of the court, we would be most reluctant to grant defendant's request for bail which has heretofore been denied in that court.


7
Counsel for appellant has indicated in open court the intention to seek certiorari if the appeal should be here rejected. The amount of new record is extremely small. Therefore, the order of this court is that Mrs. Yates be admitted to bail in the amount of $5,000.00, pending determination of such petition for certiorari, all provided that such petition be filed in the Supreme Court of the United States within thirty days from date. The bail and the form thereof shall be approved by the United States District Court for the Southern District of California, or a judge thereof.


8
Judgment affirmed.